

115 S1395 : To revise the boundaries of certain John H. Chafee Coastal Barrier Resources System units in Delaware.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC115th CONGRESS2d SessionS. 1395IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2018Referred to the Committee on Natural ResourcesAN ACTTo revise the boundaries of certain John H. Chafee Coastal Barrier Resources System units in
			 Delaware.
	
		1.Replacement of John H. Chafee Coastal Barrier Resources System Map
 (a)In generalThe map subtitled Delaware Seashore Unit DE–07P, North Bethany Beach Unit H01 and dated December 6, 2013, that is included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to certain John H. Chafee Coastal Barrier Resources System units in the State of Delaware, is replaced by the map entitled Delaware Seashore Unit DE–07/DE–07P, North Bethany Beach Unit H01 and dated March 18, 2016.
 (b)AvailabilityThe Secretary of the Interior shall keep the replacement map referred to in subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).Passed the Senate January 23, 2018.Julie E. Adams,Secretary